Citation Nr: 1632639	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left shoulder and arm disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, and from November 1971 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured for the record.  


FINDINGS OF FACT

1.  The Veteran did not experience chronic left arm and/or shoulder disorder symptomatology during service; continuous left arm and/or shoulder disorder symptomatology since service discharge; or left arm and/or shoulder disorder symptomatology manifested to a compensable degree within one year of service discharge.  

2.  The Veteran's current left shoulder disorder, diagnosed as left shoulder impingement syndrome, is not related to service or any incident of service.

3.  The Veteran's current left shoulder disorder, diagnosed as left shoulder impingement syndrome, was not caused or permanently aggravated beyond its natural progression by the Veteran's service-connected left hand disability.  






CONCLUSION OF LAW

The criteria for service connection for a left shoulder and arm disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2006 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained probative examination reports and medical opinions with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In respective December 2009, June 2012, and September 2014 Remands, the Board requested that the all outstanding treatment records be obtained, and VA medical examination reports and opinions regarding the etiology of the Veteran's claimed left arm and shoulder disorder be obtained.  The record shows substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An alternative method of establishing service connection for a current disability is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis.  38 C.F.R. § 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered all evidence of record as it bears on the question of service connection.  38 U.S.C.A. § 7104(a) (West 2014); 38 U.S.C.A. § 5107(b) (2015).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran essentially claims that he developed a left arm and shoulder disorder either during service or secondary to his service-connected left hand disability.  The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection.

The Veteran served in the U.S. Marine Corps from July 1966 to July 1969.  During that period of service, from July 1967 to April 1968, he served in the Republic of Vietnam, for which he was awarded the Combat Action Ribbon.  The service treatment records from his first period of service contain no notation indicating treatment or diagnosis for a left arm or shoulder disorder.  

The Veteran also served in the U.S. Navy within the continental United States from November 1971 to March 1972.  

In a November 1971 service entrance examination report, a service examiner noted that the Veteran's upper extremities were normal.

In a January 5, 1972, service medical record, a service examiner noted that the Veteran had injured his left hand when he caught it between two ropes that day.  The Veteran denied experiencing any previous hand injuries.  The Veteran indicated that the hand was protected by gloves at the time of the injury.  Upon examination, the examiner noted a four-by-two centimeter abrasion of the dorso-radial left hand with moderate dorsal edema.  The examiner indicated that sensation was intact.  In an additional service treatment record, written the same day, a service examiner prescribed medication, modified bedrest, and the elevation of the hand.  In another service treatment record, written the same day, a service examiner indicated that the Veteran's neurovascular status had not changed since he was first seen earlier that day.  The examiner indicated that the Veteran could move all five of his digits, even though he could only move the lesser four weakly.  

In a January 12, 1972, service treatment record, an examiner noted that the edema was reduced and that the Veteran had less sensation on the dorsum of the hand.

In a January 20, 1972, service treatment record, a service examiner indicated that the swelling had gone down.  The examiner indicated that the Veteran had a lesser grip in the left hand.  

In a February 7, 1972, service treatment record, a service examiner wrote that function of the hand was within normal limits and that the Veteran would be discharged from the facility.

In a discharge summary, written the same day, the chief of orthopedic services for the facility summarized the Veteran's diagnosis and treatment since admission on January 5, 1972.  The examiner stated that the Veteran was grasping ropes while securing lines to a tug boat when the boat started moving.  The examiner reported that the Veteran's left hand became caught between the ropes, resulting in a crush injury to the hand.  The examiner indicated that the hand subsequently became "very swollen" and the Veteran was referred to the facility for treatment.  Upon physical examination, the examiners noted that function was within normal limits.  Upon orthopedic examination of the left upper extremity, examiners reported finding diffuse swelling of the left hand and wrist, a four-by-two centimeter abrasion of the dorsomedial left hand, and intact sensation.  The examiner indicated that the Veteran was treated initially with a bulk pressure dressing and elevation.  After the diffuse edema had resolved, the Veteran underwent progressive occupational therapy, resulting in the return of full function of the hand.  The examiner sated that the Veteran was fit for duty.

In a March 1972 service discharge medical examination report, an examiner noted that the Veteran's upper extremities were normal.  Under the section of the examination regarding skin abnormalities, the examiner noted a couple of three-quarter inch scars on the left hand.  In a section for notes, the examiner wrote that the Veteran experienced an "apparent full recovery from a crush injury to left hand" that occurred on January 5, 1972.  In a contemporaneous report of his medical history, the Veteran specifically denied experiencing any painful shoulder symptomatology; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  

In March 1972, the Veteran filed a claim for service connection for a left hand injury.  In an October 1972 statement, the Veteran wrote that his hand got caught between two five-inch ropes that had been thrown aboard a tug boat.  The Veteran explained that the ropes were supposed to be tied to the ship so the tug boat could straighten out the ship at the docking point.  The Veteran indicated that, when his hand got caught between the ropes, the tug boat was drawing them tight.  The Veteran stated that he yelled to the tug boat captain who backed off in time before the boat ripped off his arm.  The Veteran stated that he experienced pain in his hand quite often after the incident.  Subsequently, VA granted the Veteran's claim for service connection for a left hand disability.  

In a February 2002 claim for benefits, the Veteran wrote that his left hand was crushed during service.  The Veteran further wrote that his "left and arm and left shoulder were affected."  

In a September 2002 VA medical examination report, the Veteran stated that he was service connected for both the left hand and arm.  The Veteran indicated that he had pain in the shoulder and dull pain in the arm itself.  The Veteran described experiencing bruising and swelling in his hand after the in-service incident involving the tug boat.  He stated that the bruising and swelling gradually got better.  He indicated that he later began having pain in his left arm and shoulder.  After a physical examination, and both X-ray and EMG studies, the examiner determined that the Veteran did not have a disability of the left arm or shoulder.  The examiner found that the only residual of the in-service accident was a scar on the Veteran's left hand.  

In a September 2002 VA left shoulder X-ray report, a VA examiner noted a "downward sloping on the acromion process," that was "most likely a developmental variant."  The examiner reported finding no other focal osseous or soft tissue abnormality. 

In a January 2004 statement, the Veteran wrote that his hand was crushed during service to such an extent that it was on the verge of amputation.  The Veteran stated that he had constant pain in his hand.  He added that the pain in his shoulder and arm were also due to the injury.  The Veteran stated that his hand was caught between a pair of five-inch lines when a tug boat was pulling his ship.  He indicated that the chief of the tug boat saw him and backed the tug off before he was ripped apart.  

In a September 2004 private treatment record, the Veteran reported experiencing constant pain localized to the superior aspect of the left shoulder in the region of the supraspinous fossa.  He also reported experiencing brief, sharp shooting pain radiating to the left arm which could last several seconds, and soreness over the left elbow.  The Veteran stated that he experienced an injury while serving on a destroyer.  The Veteran indicated that a higher-ranking person ordered him to help tie up the destroyer to the tugboat, even though the Veteran told him that he did not know how to perform that procedure.  The Veteran indicated that he grabbed the tie line, only to have his glove catch on the rope.  The Veteran stated that his hand was crushed, and his left arm pulled and twisted.  The Veteran said that he might have been killed or suffered the loss of his arm had the tugboat pilot not observed the incident and slackened the rope.  The Veteran indicated that VA had denied his claim for service connection for an arm and shoulder disorder, and he had 90 days to provide additional information.  The examiner indicated that the Veteran was seeking his assistance regarding his claim.   

After examination, the examiner indicated that there was a possibility of a left shoulder impingement and/or left rotator cuff pathology.  The examiner stated that he did not have any medical records to review.  The examiner stated that it was possible that the incident described by the Veteran, which occurred approximately 32 years prior to the examination, could have initiated pathology in his shoulder, ultimately leading to his current condition.  The examiner also stated that impingement and rotator cuff pathology were a normal aging process.  The examiner wrote that, while it was impossible to determine the specific cause for the Veteran's claimed disorder, it was possible that it was related to the reported in-service accident.  

In a June 2005 VA medical examination report, the Veteran reported working aboard a ship, when his hand got caught between two lines.  The Veteran indicated that he incurred a crushing injury to his left hand, and a twisting injury to his arm and shoulder.  Upon examination, the examiner noted four out of five muscle strength in the left upper extremity.  In reviewing an X-ray, the examiner found no acute bony abnormality.  The examiner diagnosed residuals of a muscle injury to the left upper extremity, but did not specify the nature of the residuals or the injury.

In an October 2005 VA treatment record, a VA examiner noted that a left shoulder X-ray was within normal limits.  

In an October 2005 VA mental health treatment record, the Veteran stated he had difficulty adjusting to life in the Navy because he was harassed about having been in the Marine Corps.  The Veteran stated that a sergeant told him to tie off a boat even though the Veteran told him that he did not know how to perform that procedure.  The Veteran indicated that his hand subsequently was crushed, and his arm and shoulder twisted.  The Veteran stated that, had he not been saved by other service members, he would have been ripped apart.  

In a June 2006 letter, the Veteran's VA psychiatrist, Dr. D. (initial used to protect privacy), wrote that the Veteran had "war related chronic left hand and shoulder pain."  The examiner stated that the Veteran had injured the hand and shoulder while executing his duty in the U.S. Navy.  

In a July 2006 statement, the Veteran wrote that he underwent two months of treatment after his left hand was crushed during service.  The Veteran stated that he was also treated at the time for nerve damage to his left upper extremity.  The Veteran stated that his claimed left arm and shoulder disorders were more likely than not a direct result of the in-service injury.

In a September 2006 statement, while describing the in-service injury, the Veteran wrote that the ropes crushed his left hand, and wrenched his left shoulder, arm, elbow, and wrist.  He indicated that the tugboat chief saved his life when he backed off the tugboat.

In a September 2006 VA psychiatric examination report, the Veteran said that, when he "hurt his left hand, arm, and shoulder," "nobody helped him except the chief of the boat."  He stated that the "tugboat could have ripped me apart while the other Navy personnel were watching."  The Veteran stated that the Navy service members would not help because they did not like him due to his previous service in the Marine Corps.  The Veteran stated that he was traumatized by their indifference to his safety. 

In an April 2007 letter, Dr. D. wrote that the Veteran was impaired due to service-connected hand and left shoulder injuries.  

In a May 2007 medical questionnaire, written in support of the Veteran's claim for Social Security disability benefits, Dr. D. wrote that the Veteran was completely unable to use his left arm and shoulder due to neuropathic and chronic left arm pain.

In a November 2008 VA mental health note, written by Dr. D., the Veteran reported experiencing flashbacks and intrusive memories about "the conspiracy to kill him" during service because fellow service members "believed he was a 'narc' or 'undercover.'"  The Veteran indicated that those service members did nothing to help him in the tugboat incident that nearly severed his left arm.  

In a December 2008 statement, the Veteran wrote that he experienced "serious" pain in his left arm, hand, wrist, elbow, shoulder, and back.  The Veteran stated that the pains were related to an in-service injury caused by the actions of the chief boatswain's mate and other boatswains who tried to kill him.  

In a May 2009 VA treatment record, the Veteran reported experiencing constant pain in his left shoulder.  

At the June 2009 Travel Board hearing, the Veteran stated that his Navy shipmates shunned him after they saw his Marine Corps tattoo.  The Veteran stated that he worried at the time about physical confrontations.  He reported going to the captain of his ship and telling him that the others thought that he was an undercover agent or "narc."  The Veteran indicated that he told the captain that the others had their own clique and appeared to be "serious."  The Veteran stated that the captain did nothing to help him.  He stated that, when the ship was coming out of dry dock, the chief petty officer, and the "other four or five boatswain mates" were standing on the gun rail of the ship.  At that time, the chief petty officer ordered him to tie the boat off.  He reported telling the officer three times that he had never done that activity, but was advised that he had been given a direct order to tie it on.  He stated that his hand got caught in the rope and, when he turned for help, the others were not "even looking."  He said that the others were not waiving at the tug or doing anything to help.  He stated that he would have been "ripped apart like a chicken" if the tugboat's chief had not seen him and backed off the tugboat.  The Veteran stated that his "comrades tried to murder me and got away with it."  He reported going to a JAG officer after the incident and attempting to file charges against the chief boatswain's mate.  The JAG officer told him that the chief boatswain's mate was set to retire in three weeks and that the charges would ruin his career.  The Veteran reported saying that he still wanted to file charges.  The Veteran stated that, four or five days later, he himself was discharged from service.  The Veteran stated that he did not care at the time because he was young.  The Veteran stated that he started having problems "for years" and eventually went to the VA for assistance.  

In a May 2010 VA medical examination report, a VA examiner noted that the Veteran's upper extremity appeared normal upon testing.  Upon review of an X-ray, the examiner noted that the Veteran's left elbow was normal.  After reviewing a left shoulder X-ray, the examiner noted a prominent bony hook noted in inferior aspect of the acromial process, likely causing impingement of the rotator tendon.  After a physical examination, the examiner strain diagnosed a left shoulder/elbow strain, resolved with no residual functional deficit.  After a review of the claims file, the examiner opined that the Veteran's left arm and shoulder disorder were not at least as likely as not related to service or any incident of service.  The examiner noted that the service treatment records showed that the Veteran's March 1972 service discharge examination report indicated that the Veteran had undergone a full recovery from a crush injury to the left hand.  The examiner stated that there was neither evidence of record nor clinical findings to substantiate a clinical relationship between the Veteran's service-connected arthritis of the left hand to his left shoulder and elbow discomfort.

In a June 2010 statement, the Veteran stated that, prior to the in-service incident, he told the chief boatswain's mate four to six times that he did not know how to tie off a line, but was told that he had been given a direct order.  The Veteran stated that, just before he was about to be torn apart after his hand got caught, the chief boatswain and the other boatswains turned their backs to him and would not come help him, even to yell at the tugboat below them.  The Veteran indicated that the tugboat chief heard his screaming and backed off the tugboat, saving the Veteran's life.  The Veteran said that he was going to be torn apart while he was alive.  The Veteran stated that he had previously told his ship's captain that he was in danger, but the captain ignored his warnings.  He reported going to the JAG officer to tell him that his shipmates tried to kill him.  The Veteran said that a "crime was committed and covered up by the Navy JAG officer," the boatswain mates, and the examiner who provided treatment for his injury during service.  The Veteran stated that he should have been service connected for his injury while he was at the hospital during service.  The Veteran stated that he now had constant pain in his left hand, wrist, arm, elbow, shoulder, and the left side of his back. 

In an August 2012 VA medical examination report, the Veteran stated that, during the in-service incident, the ropes crushed his left hand, and pulled on his arm and shoulder.  The Veteran reported being hospitalized for the left hand crushing injury.  The Veteran stated that he experienced intermittent left shoulder pain with overhead activity use.  He reported lessened pain after periods of rest.  The examiner noted pain on palpation of the left shoulder.  Muscle strength testing was normal.  After a review of the evidence, the examiner opined that the Veteran's left shoulder and arm disorders were not at least as likely as not related to service or any incident of service, or secondary to the Veteran's service-connected left hand disability.  The examiner stated that the Veteran had a left shoulder impingement of an acrimon type.  The examiner stated that the service treatment records contained no notation or diagnosis for a left shoulder disorder at the time of the left hand injury or any other time during service.  The examiner stated that the shoulder disorder was less likely than not incurred during the claimed in-service event.

In a January 2013 written statement, the Veteran wrote that the Navy had covered up "a crime" which resulted in his hand, arm, and shoulder injuries.  He also stated that VA should have granted service connection for those disorders in 1972.  

In an April 2015 VA medical opinion, the VA examiner who wrote the August 2012 VA medical examination report opined that the Veteran's left shoulder disability was neither caused nor permanently aggravated beyond its normal progression by the service-connected residuals of a crush injury to the left space.  The examiner stated that X-rays and the August 2012 physical examination of the shoulder supported a diagnosis of impingement syndrome.  The examiner stated that onset of impingement syndrome was gradual and progressive, and that the most common cause was from overuse.  The examiner stated that the Veteran's service-connected hand disability would not have worsened his shoulder disability.  In fact, the examiner noted that the pain from the left hand would likely cause the Veteran to modify his activity and decrease the overall use of his entire left upper extremity.  The examiner further stated that the left shoulder disability was most likely the result of natural progression.  

The Veteran's service personnel records indicate that he was awarded the Combat Action Ribbon for his actions during his first term of service in the Marines.  To the extent that such award denotes combat service, VA must consider the provisions of 38 U.S.C.A. § 1154(b) (2015), which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat-related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the Veteran has made no statement suggesting that his claimed left shoulder and arm disabilities are combat-related.  In each of the Veteran's numerous accounts of the incident that he claims led to his left arm and shoulder disabilities, the Veteran reported that the incident in question happened during his second term of service during which he did not leave the continental United States.  Therefore, the combat-presumption does not apply.  Although the Board must still consider the Veteran's lay accounts of the incident as evidence, the statements will not be presumed to be sufficient proof of the alleged injuries and the Board must determine their value when considering the entirety of the evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against a finding of chronic left arm and/or shoulder disability symptomatology during service, continuous left arm and/or shoulder disability symptomatology following the Veteran's March 1972 service discharge; or left arm and/or shoulder disorder symptomatology manifested to a compensable degree within one year of service discharge.  The record contains no evidence, lay or medical, suggesting the presence of left shoulder or arm disability symptomatology during the Veteran's initial term of service, lasting from July 1966 to July 1969.  The service medical records for the Veteran's second term of service, lasting from November 1971 to March 1972, indicate extensive treatment after a January 1972 hand injury.  The records indicate that medical personnel repeatedly examined the Veteran for residuals of that injury over the course of a month in the hospital, and did not make any notations indicating the presence of an arm or shoulder disability.  The remaining service medical records contain no notation indicating diagnosis or treatment for left arm or shoulder disability symptomatology.  In addition, the Veteran's March 1972 service discharge examination report indicated that the Veteran's upper extremities were normal at discharge.  The treatment records contain no notation or diagnosis of a left arm or shoulder disability until decades after service.  

Reviewing the Veteran's lay statements, in his March 1972 report of his own medical history, the Veteran specifically denied experiencing any painful shoulder symptomatology; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  When explaining his injuries to the examiner at the time of the writing of that report, the Veteran stated only that he had experienced a "crushed left hand."  In his initial March 1972 claim for benefits, the Veteran claimed service connection for only a hand disability.  In an October 1972 statement, the Veteran stated that, when his hand got caught in the ropes, the tug boat captain backed off in time before the boat "ripped off" his arm.  Yet, in describing his symptomatology, the Veteran reported experiencing only pain in his hand.  The record does not contain any report of left arm or shoulder symptomatology until February 2002, when the Veteran filed his claim for benefits.  In a September 2002 VA medical examination report, the Veteran reported that he initially experienced only hand disability symptomatology, to include bruising and swelling, after the incident.  The Veteran stated that he began experiencing pain in his left arm and shoulder at a later time.  The Veteran subsequently made statements suggesting that he experienced a left shoulder injury, to include nerve damage symptoms, immediately after the in-service accident.  However, such statements are inconsistent with both the treatment records, indicating treatment for only a left hand disability after the accident in question, and the Veteran's own earlier statements, indicating onset of left shoulder and arm symptoms at some point after the accident.  The Board finds that the Veteran's recent statements, suggesting either chronic in-service symptomatology or continuous symptomatology after service, are so inconsistent with the other evidence of record as to lack credibility and have little probative value.  Caluza v. Brown, 7 Vet. App. 498(1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

The Board finds that the Veteran's current left arm and shoulder disorder, diagnosed as left shoulder impingement syndrome, is not related to service or any incident of service.  In a September 2002 VA medical examination report, an examiner, having provided the Veteran with tests, to include an X-ray and an EMG, found no evidence of a left shoulder or arm disability.  In a May 2010 VA medical examination report, a VA examiner diagnosed a left elbow/shoulder strain, that had completely resolved.  The only defect the examiner noted on examination was a shoulder impingement upon X-ray examination.  

In an August 2012 VA medical examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, and performing an examination.  Having done so, the examiner diagnosed a left shoulder impingement of an acrimon type.  The examiner stated that the shoulder disorder was less likely than not incurred during the claimed in-service event.  In so doing, the examiner stated that the service treatment records contained no notation or diagnosis for a left shoulder disorder at the time of the left hand injury or any other time during service.  In a subsequent April 2015 VA medical opinion, the same examiner noted that onset of impingement syndrome was gradual and progressive, and that the most common cause was from overuse rather than a traumatic accident.  Considering the August 2012 examiner's review of the evidence and explanation of his findings, the Board finds that his opinion has great probative value in this matter.  Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

By contrast, in a September 2004 private treatment record, a private examiner indicated that the Veteran sought an examination to support his claim for service connection was seeking his assistance regarding his claim.  After examination, the examiner indicated that there was a possibility of a left shoulder impingement and/or left rotator cuff pathology.  The examiner stated that he did not have any medical records to review.  The examiner stated that it was possible that the incident described by the Veteran, which occurred approximately 32 years prior to the examination, could have initiated pathology in his shoulder, ultimately leading to his current condition.  The examiner also stated that impingement and rotator cuff pathology were a normal aging process.  The examiner wrote that, while it was impossible to determine the specific cause for the Veteran's claimed disorder, it was possible that it was related to the reported in-service service accident.  As the September 2004 private examiner the indicated that there was only a possibility that the Veteran's shoulder disorder was related to service, the opinion is too speculative to support a claim for service connection.  Stegman v. Derwinski, 3 Vet. App. 228 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by an in-service incident is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (stating that medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In a June 2005 VA medical examination report, a VA examiner noted having interviewed the Veteran about the in-service accident and performing an examination.  Having done so, the examiner diagnosed residuals of a muscle injury to the left upper extremity, but did not specify the nature of the residuals or the injury.  As these findings lack any specific diagnosis, they are insufficient to allow for a grant of service connection and are of less probative value than the detailed reports written by the August 2012 examiner.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In June 2006 and April 2007 letters, Dr. D., the Veteran's VA psychiatrist, stated that the Veteran had a shoulder disability that was related to service.  In the numerous treatment records written by Dr. D., the examiner did not report examining the Veteran's shoulder and did not provide a diagnosis for the shoulder disability.  Moreover, in the June 2006 letter, the examiner stated that the Veteran had "war related" shoulder pain due to an injury incurred while executing his duty in the U.S. Navy.  Although the Veteran served in combat during his first period of service in the U.S. Marine Corps, the record contains no notation indicating that he experienced a shoulder injury during that period.  Instead, the Veteran insists and Dr. D. states that the injury occurred during his second period of service, during which he served in the U.S. Navy, but never left the continental United States.  As the record contains no evidence other than Dr. D.'s statement suggesting that the injury was war related and the examiner's statement is contradicted by the entirety of the other evidence of record, the Board finds that it lacks probative value.  In his April 2007 letter, Dr. D. wrote that the Veteran was impaired due to service-connected hand and left shoulder injuries.  The examiner again did not provide any diagnosis for the left shoulder disability and did not provide any reasoning for his finding that it was service connected.  Medically, the Board also notes that, in May 2007, Dr. D. advised SSA that the Veteran was unable to use his left arm and shoulder in any manner due to neuropathic and chronic left arm pain.  The record contains no other notation or diagnosis suggesting such loss of function of the arm.  Moreover, while Dr. D. used the descriptive terms "neuropathic" and "chronic" to describe the arm pain, he did not provide any diagnosis for the arm or shoulder disability supposedly causing the pain.  The Board finds that Dr. D.'s findings, lacking in both detail and bases, are of less probative value than the detailed findings written by the August 2012 examiner.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Of all the evidence of record, the Veteran's multiple lay statements most clearly suggest a relationship between the Veteran's currently diagnosed shoulder disability and the in-service accident.  However, the Board finds that the Veteran's accounts of that accident, to include the accounts recently provided to medical personnel, are so inconsistent with each other and the other evidence of record that they lack credibility and are of little probative value.  The January 1972 and February 1972 service treatment records detail extensive treatment for an in-service hand injury that occurred when the Veteran's hand got caught between two ropes.  As the Veteran was wearing gloves at the time of the injury, the Veteran was spared some potential injury.  After the hand exhibited swelling, the examiners treated it for a month and discharged the Veteran from the hospital.  

Regarding the Veteran's statements regarding the incident, in March 1972, the Veteran stated that his left hand was crushed in the accident.  In his March 1972 report of his medical history, the Veteran specifically denied experiencing any adverse symptomatology outside of his left hand.  In September 2002, the Veteran wrote that he had pain in his left arm and shoulder related to the in-service accident with the tug boat.  The Veteran indicated that he was saved from further injury during the accident when the chief of the tug boat saw him and backed off.  In a September 2004 private treatment record, the Veteran reported that he was injured because a superior officer ordered him to tie the ropes to the tug despite his protests.  He stated that, during the incident, his left arm was pulled and twisted.  In an October 2005 VA treatment record, the Veteran reported having difficulty adjusting to life in the Navy due to his second period of service because his fellow service members harassed him about his previous service in the Marine Corps.  The Veteran stated that his life was saved by the assistance of his fellow service members after his arm and shoulder were twisted by the ropes.  In a September 2006 statement, the Veteran reported that the ropes wrenched his left shoulder, arm, elbow, and wrist.  In a September 2006 VA psychiatric examination report, the Veteran essentially accused his ship mates of standing and watching while he was injured because they did not like him due to his service in the Marines.  In a November 2008 VA mental health note, the Veteran reported that his fellow service members conspired to kill him because they believed that he was an undercover agent.  In a December 2008 written statement, the Veteran indicated that the ropes caused pain in his left arm, hand, wrist, elbow, and back.  He also identified the chief boatswain's mate and the other boatswains as the conspirators who sought to kill him.  At the June 2009 Travel Board hearing, the Veteran stated that the captain of the ship had ignored him when he told him that the other shipmates thought that he was an undercover agent.  He also stated that he sought assistance from a JAG officer who then covered up for his shipmates' murderous actions.  In a June 2010 statement, the Veteran wrote that he was a victim of a crime that was covered up by the Navy JAG officer, the boatswain mates, and even the service examiners who provided him treatment during service.  The Veteran stated that the in-service injury caused pain in his left hand, wrist, arm, elbow, shoulder, and the left side of his back.  

Over the course of the appeal, the Veteran seemingly has embellished his account of the incident and its effects.  The service treatment records detail how the Veteran incurred an injury to the hand which was subsequently treated.  The service personnel records contain no notation regarding any attempted legal action commenced by the Veteran against his shipmates.  In fact, the Veteran's early statements indicate that the Veteran experienced an unfortunate accident involving his hand which he believed also damaged his arm.  In the Veteran's most recent statements, the Veteran has suggested that his arm is greatly injured during what can only be described as an attempt on the Veteran's life.  The Board finds that the Veteran's recent statements regarding the incident have changed so greatly, with new details being constantly added over the course of the appeal, that they are inconsistent with one another and the other evidence of record, and lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds that the Veteran's lay statements, indicating incurrence of an arm injury during the in-service accident, have little probative value, especially when weighed against the service treatment records and the findings of the August 2012 VA examiner.

Finally, the Board finds that the Veteran's diagnosed left shoulder disability was neither caused nor permanently aggravated beyond its normal progression by his service-connected left hand disability.  In the April 2015 VA medical opinion, the August 2012 VA examiner stated that the Veteran's diagnosed shoulder impingement syndrome normally resulted from overuse.  The examiner stated that the Veteran's service-connected hand disability would not have worsened his shoulder disability.  In fact, the examiner noted that the pain from the left hand would likely cause the Veteran to modify his activity and decrease the overall use of his entire left upper extremity.  The examiner further stated that the left shoulder disability was most likely the result of natural progression.  Considering the August 2012 examiner's review of the evidence and d explanation of his findings, the Board finds that his opinion has great probative value in this matter.  Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

For the reasons stated above, service connection for a left arm and shoulder disorder is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) (2015),  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for a left shoulder and arm disorder is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


